Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent No. 4,615,518 (Di Blasio) (hereinafter “Di Blasio”).
Regarding claim 1, Figs. 1-3 show a sheet flipping device comprising: 
a flipping element (including 112) rotatably disposed adjacent to a sheet receiving surface (124) and 5having, in an outer periphery thereof, at least two insertion slots (116) for insertion of a respective leading edge of a sheet to be flipped; 
a sheet transport device (including 54, 192 and 90) configured for feeding sheets with their respective leading edges into the insertion slots (116); and 
a controller (including 22) configured to control the sheet transport device (including 54, 192 and 90) and a rotary drive (M in Fig. 3) for 10the flipping element (including 112) such that each sheet, the leading edge of which has been inserted into one of the insertion slots (116), is temporarily restrained while the transport mechanism (including 54, 192 and 90) continues to feed the sheet, so that the sheet flips over, and the sheet is then dropped onto the sheet receiving surface (124), 
wherein each insertion slot (116) has a mouth, for insertion of the respective leading edge of the sheet to be flipped, formed by a circumferential surface of the flipping element (including 112) and an inner surface of a flexible finger (114) that extends tangentially from said circumferential surface, so that the respective leading edge of the sheet to be flipped is inserted between said circumferential surface and said inner surface of the flexible finger (114), and
wherein the controller (including 22) is configured to move one of the insertion slots (116) into a sheet receiving position regardless of whether or not a trailing edge of a preceding sheet has left the sheet transport device (including 54, 192 and 90), and the flexible finger (114) has sufficient flexibility to be deflected by a sheet which has a trailing edge thereof still held in the sheet transport device (including 54, 192 and 90).  
Regarding claim 2, Figs. 1-3 show that the flipping element (including 112) has two insertion slots (116) with a mutual angular spacing of 180 degrees.  
Regarding claim 6, Figs. 1-3 show that the flipping element (including 112) has, for each insertion slot, a pushing mechanism (122) arranged to engage a sheet that has been dropped onto the sheet receiving surface (124) and then to push the sheet against a registration wall (upper surface of 122) as the flipping element (including 112) rotates.  
Regarding claim 7, Figs. 1-7 disclose a method for stacking sheets (S’), comprising the steps of: 
positioning a sheet (S’) adjacent a flipping element (including 112) comprising in an outer periphery thereof, at least two insertion slots (116), each insertion slot (116) comprising a mouth formed by a circumferential surface of the flipping element (including 112) and an inner surface of a flexible finger (114) that extends tangentially 10from said circumferential surface; 
rotating the flipping element (including 112), such that the flexible finger (114) is moved radially inward by contact with the sheet (S’), thereby at least partially narrowing the mouth; 
the flexible finger (114) flexing radially outward after passing the sheet (S’), such that the mouth is further opened; and 
15the mouth receiving the sheet (S’).  
Regarding claim 8, Figs. 1-7 show that the finger (114) is sufficiently flexible such that contact with the sheet (S’) takes place without substantial displacement of and/or damage to the sheet (S’).  
Regarding claim 12, Figs. 1-7 show that when the respective leading edge of the sheet (S’) to be flipped is inserted in the mouth of the flipping element (including 112), the respective leading edge of the sheet (S’) to be flipped is in contact with the circumferential surface of the flipping element (including 112) and the inner surface of the flexible finger (114).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Blasio as applied to claims 1 and 7 above, and further in view of U.S. Patent No. 4,770,405 (Fukushima et al.) (hereinafter “Fukushima”).  With regard to claims 3 and 9, Di Blasio teaches most of the limitations of these claims including the flipping element (including 112 and 114) with insertion slots (116) and the flexible fingers (114), but Di Blasio does not show any rigid arm, as claimed.
Fukushima shows that it is well-known in the art to fasten a flexible finger (28-2) to a flipping element (including 27) using a rigid arm (30) such that each insertion slot (Fig. 4) has 25an inner portion that is outwardly delimited by the rigid arm (30) of the flipping element (27), and the flexible finger (28-2) projects from a free end of said arm (30).  Column 3, lines 60-62 explain that the rigid arm is a screw. Since a screw can be removed and re-installed, it facilitates easy removal and reinstallation or replacement of the flexible finger.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Di Blasio apparatus with flexible fingers fastened on the flipping element (including 112) via rigid arms (i.e., screws) to facilitate easy removal and reinstallation / replacement, as shown in Fukushima. 
Regarding claim 4, Figs. 1-7 of Fukushima show that the flexible finger (28-2) is formed of a different material as the arm (30).  
Regarding claim 10, Figs. 1-7 of Fukushima show that the rigid arm (30) is stationary with respect to the flipping element (including 27).
4.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Di Blasio in view of Fukushima as applied to claims 4 and 9 above, and further in view of U.S. Patent No. 3,620,616 (Davidson) (hereinafter “Davidson”).  With regard to claims 5 and 11, Di Blasio and Fukushima both teach flexible fingers (114 and 28-2, respectively), and Fukushima also teaches that the flexible finger (28-2) is formed of polyester film and the arm (30) is a screw, but Fukushima does not specify the material of the screw.  
Davidson teaches that it is common in the art to provide a flipping element (Fig. 2) with metal screws (118).  Because both Davidson and Fukushima teach screws used as fasteners on flipping elements, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the metal screws of Davidson for the screws of Fukushima to achieve the predictable result of fastening to a flipping element.  Providing the Fukushima apparatus with a metal screw results in the flexible finger (polyester film finger 28-2) being formed of a material with a greater elasticity than that of a material (metal) of which the arm (screw 30) is formed.  Also, this rigid arm (30) is formed of a different, more rigid material (metal) than the flexible finger (polyester film finger 28-2).  Thus, all of the limitations of claims 5 and 11 are met by the cited combination of references.
5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,615,518 (Di Blasio) (hereinafter “Di Blasio”) in view of U.S. Patent No. 3,487,447 (Fusco) (hereinafter “Fusco”).
Regarding claim 13, Figs. 1-3 of Di Blasio show a sheet flipping device (Fig. 1) comprising: 
a flipping element (including 112) rotatably disposed adjacent to a sheet receiving surface (124) and having, in an outer periphery thereof, at least two insertion slots (116) for insertion of a respective leading edge of a sheet to be flipped; 
a sheet transport device (including 54, 192 and 90) configured for feeding sheets with their respective leading edges into the insertion slots (116); and 
a controller (including 22) configured to control the sheet transport device (including 54, 192 and 90) and a rotary drive (M) for the flipping element (including 112) such that each sheet, the leading edge of which has been inserted into one of the insertion slots (116), is temporarily restrained while the transport mechanism (including 54, 192 and 90) continues to feed the sheet, so that the sheet flips over, and the sheet is then dropped onto the sheet receiving surface (124), 
wherein the controller (including 22) is configured to move one of the insertion slots (116) into a sheet receiving position regardless of whether or not a trailing edge of a preceding sheet has left the sheet transport device (including 54, 192 and 90), and the flexible finger (114) has sufficient flexibility to be deflected by a sheet which has a trailing edge thereof still held in the sheet transport device (including 54, 192 and 90).  
Di Blasio teaches most of the limitations of claim 13 including the flipping element (including 112) with insertion slots (116) and flexible fingers (114), but Di Blasio does not teach a flipping element with a rigid arm and flexible finger arrangement as claimed.
Fusco shows that it is well-known in the art to provide a sheet flipping device (Fig. 1) with a flipping element (including 11, 13, 15 and 17) that includes, for each insertion slot (21), a rigid arm (23) extending circumferentially of and at a spaced location from a circumferential surface of the flipping element (including 11, 13, 15 and 17), the rigid arm (23) forming the insertion slot (21), for insertion of a respective leading edge of a sheet to be flipped, directly between an inner surface of the rigid arm (23) and the circumferential surface of the flipping element (including 11, 13, 15 and 17), wherein each insertion slot (21) has a mouth, for insertion of the respective leading edge of the sheet to be flipped, formed by the circumferential surface of the flipping element (including 11, 13, 15 and 17) and an inner surface of a flexible finger (19) that extends from a free end of the rigid arm (23), so that the respective leading edge of the sheet to be flipped is inserted directly between said circumferential surface of the flipping element (including 11, 13, 15 and 17) and said inner surface of the flexible finger (19).  The claimed inner surface is considered to be the portion of the surface of element 19 inside slot 25.  With regard to the recited “flexible finger”, the disclosure of the instant application does not provide any guidance as to what is considered to be flexible or not.  Absent any guidance from the disclosure as to what is considered to be flexible, the examiner considers element 19 to be a flexible finger, as claimed.  Because both Fusco and Di Blasio teach flipping element arrangements for flipping sheets, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the flipping element arrangement of Fusco including rigid arms and flexible fingers for the flipping element arrangement of Di Blasio to achieve the predictable result of flipping sheets.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653